DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because the lead line for reference character 34 in Fig. 2 is not directed to the pin as described.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Allowable Subject Matter
2.	Claims 1-20 are allowed.

3.	The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding independent claim 1, the prior art fails to teach, disclose or make obvious a method of making a track link comprising: a wear band of the harder material extending lengthwise between an outer end of the first link strap and an outer end of the second link strap and depthwise between each of the relatively softer zones and a first bore in the first link strap and a second bore in the second link strap, respectively, in combination with the other features of the claim.
	Regarding independent claim 9, the prior art fails to teach, disclose or make obvious a method of making a track link comprising: hardening the elongate link body to a harder material throughout, and a scallop-retarding pattern of material hardness including the harder material forming the upper rail surface upon the middle section and the softer material forming the upper rail surface upon each of the first link strap and the second link strap, in combination with the other features of the claim.
	Regarding independent claim 15, the prior art fails to teach, disclose or make obvious a method of making a track link comprising: varying a hardness of the wear band of sacrificial wear material depthwise from the upper rail surface based on the hardening of the elongate link body and the softening of the elongate link body selectively, in combination with the other features of the claim.


Conclusion
4.	This application is in condition for allowance except for the following formal matters: 
The drawing objection noted in section 1 above.

5.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617